DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendments filed on 12/31/2020 and 2/4/2021. As directed by the amendments: claims 11-27 and 29-31 have been amended, claims 1-10 and 28 have been canceled, and new claims 32-44 have been added. Thus, claims 11-27 and 29-44 are presently pending in the application.

Claims 11-27, 29-35, 37-38 and 40-44 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Kevin Williams on 2/18/2021.

The application has been amended as follows: 

Please cancel claims 36 and 39.

Please amend the last line of claim 35 as follows:

--connection points when the assembly is worn, and
wherein each conduit includes a section extending from the respective rear strap connection point to the respective bottom portion of the conduit that does not have a bellows.--

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein the at least one adjustable section is positioned proximate or at the central portion and superior to each rear strap connection point such that the at least one adjustable section is configured to engage a portion of the patient’s head superior to each rear strap connection point when the assembly is worn, and wherein each conduit includes a section extending from the respective rear strap connection point to the respective bottom portion of the conduit that does not have a length adjustable section, with respect to claim 11, and wherein the headgear includes at least one flexible bellows positioned proximate or at the central portion and superior to the rear strap connection points such that the at least one flexible bellows is configured to engage a portion of the patient’s head superior to the rear strap connection points when the assembly is worn, and wherein each conduit includes a section extending from the respective rear strap connection point to the 
The closest prior art of record includes Matula, JR. et al. (2005/0205096), Matula, JR. et al. (2005/0199242), Landis (2004/0065330), Ackerman et al. (4,774,946), Payton (4,593,688), Sta-Maria (2005/0092329) and Sullivan (4,944,310), but who fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785